Title: To Thomas Jefferson from C. W. F. Dumas, 14 August 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          The Hague, 14 Aug. 1788. Hoping that TJ receives Gazette de Leide as ordered, he only encloses a letter to Congress and transmits following from friends in Amsterdam, who have it from Daniel Parker, dated the 8th: “This moment I have received advice, that the State of Virginia adopted the new Constitution on the 25th June. This comes by a Ship arrived this Day, and may be depended on.”—“Ce n’est pas ma faute si le dernier article fourni à Mr. Luzac ne parut pas avant hier dans son papier. J’espere de le voir inséré dans celui de Vendredi.”
        